UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2333


AUTUMN VIRGINIA KARAS,

                    Plaintiff - Appellant,

             v.

SOUTHERN KIA-GREENBRIER,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:19-cv-00489-RAJ-RJK)


Submitted: March 10, 2020                                         Decided: March 12, 2020


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Autumn Virginia Karas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Autumn Virginia Karas appeals the district court’s order dismissing her complaint

without prejudice for failure to comply with the court’s order directing her to pay the filing

fee. On appeal, we confine our review to the issues raised in the informal brief. See 4th

Cir. R. 34(b). Because Karas’ informal brief does not challenge the basis for the district

court’s disposition, she has forfeited appellate review of the court’s order. See Jackson v.

Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document;

under Fourth Circuit rules, our review is limited to issues preserved in that brief.”).

Accordingly, we affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2